The plaintiff in error was convicted in the county court of Garvin county on an indictment returned in the district court of said county and duly transferred to said county court, which charged an unlawful sale of spirituous liquor to John Lee, and his punishment was assessed at 60 days' confinement in the county jail and a fine of $100. From the judgment and sentence rendered in pursuance of the verdict, he appeals.
The only assignment of error worthy of notice urges insufficiency of the evidence to sustain the verdict and judgment. John Lee, the only witness on behalf of the state, testified that he went to the defendant's house and told him that he wanted a drink of alcohol or whisky, and asked defendant to sell him a drink; that defendant sold him a drink of alcohol, for which he paid him two bits. As a witness in his own behalf the defendant testified that John Lee came to his house and told him he was nearly dead for a drink, and said, "Got anything to drink?" and defendant said, "No, not got anything, but might go and get you something"; that he gave Lee a drink, and Lee offered him a quarter, but he did not take it. His cross-examination shows that he had been previously convicted of a violation of the prohibitory law.
The foregoing statement of the evidence is sufficient to show that the appeal in this case is wholly destitute of merit. The judgment appealed from is therefore affirmed. Mandate forthwith. *Page 731